DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connector mounting plate must be shown or the feature(s) canceled from the claim(s). Connector plate 6 and mounting plate 9 are shown in the drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "connector mounting plate" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Referring to the specification, “connector mounting plate” is mentioned but not identified in the drawings. Because of their dependency, claims 2-5, 7-13 are necessarily rejected. 
As best understood, the following rejection applies. 

Claim Rejections - 35 USC § 1022

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 2, 5, 7, 8, 10-14 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Dai (2012/0113654).

Regarding claim1, Dai discloses an underwater lighting apparatus (Fig.1),  a cofferdam (1) an electrical connector rigidly mounted within the cofferdam (14) at an inner end of the cofferdam, a lighting unit sized and shaped to be mounted within the cofferdam and having a lighting unit electrical connector rigidly mounted at an inner end(2), a connector mounting plate mounted (area surrounding 15, fig. 2) at the inner end within the cofferdam, wherein the electrical connector is mounted to the cofferdam by the connector mounting plate.
Regarding claim 2, wherein the lighting unit electrical connector is a male connector and the cofferdam electrical connector of the cofferdam is a female connector (14). (Para. 0011).
Regarding claim 5, the cofferdam electrical connector of the cofferdam is centrally located at the inner end within the cofferdam.
Regarding claim 7 one or more sealing members mounted between the connector mounting plate and the cofferdam (12).
Regarding claim 8, one or more sealing members mounted between the cofferdam electrical connector of the cofferdam and the connector mounting plate.

Regarding claim 10, a body of the lighting unit is substantially cylindrical and the cofferdam is shaped to conform to the cylindrical body of the lighting unit (figs. 1-4).

Regarding claim 11, wherein a body of the lighting unit is not rotationally symmetrical and the cofferdam is shaped to conform to the body of the lighting unit such 

Regarding claim 12 the lighting unit comprises a mounting plate formed at an outer end for mounting the lighting unit to an outer end of the cofferdam (20)

Regarding claim 13, a gasket for mounting between the mounting plate of the lighting unit and the outer end of the cofferdam. Dai discloses a sealing ring, which is considered the equivalent of a gasket.

Regarding claim 14, a cofferdam(1); an electrical connector rigidly mounted within the cofferdam at an inner end of the cofferdam(14); a lighting unit sized and shaped to be mounted within the cofferdam and having a lighting unit electrical connector rigidly mounted at an inner end(2); wherein the lighting unit electrical connector is sized and shaped to directly connect with the electrical connector of the cofferdam to form a rigid connection between the cofferdam and the lighting unit, wherein the lighting unit electrical connector is a female connector and the electrical connector of the cofferdam is a male connector (Para. 0011,0024-0026).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai.

Regarding claim 3, the lighting unit electrical connector is a female connector and the cofferdam electrical connector of the cofferdam is a male connector, Dai does not teach the lighting connector being female and the cofferdam connector being male. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to the lighting connector being female and the cofferdam connector being male , since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, lighting connector being female and the cofferdam connector being male would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular for retrofitting a the cofferdam connector to be compatible with a female lighting connector. 
Regarding claim 9, Dai discloses a sealing rings 3 and 12, but not specifically O-ring seals. Regarding using an 0-ring seal(s) in the device of Dai , it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to using an O-ring seal(s), . 


Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai as applied to claim1 above, and further in view of Gettig et al (4,963,102).

Regarding claim 4, Dai does not disclose the lighting unit electrical connector and the cofferdam electrical connector of the cofferdam are both hermaphroditic electrical connectors. Getting et al discloses hermaphroditic connectors used to join a plurality of electrical connectors. Regarding using a hermaphroditic connector in both the light source and the cofferdam of Dai in further view of  Gettig et al  , it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrical connectors of Dai as taught by Gettig, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, using hermaphroditic electrical connectors in the device of Dai in further view of Gettig  would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular for retrofitting a the cofferdam connector to be compatible with the lighting connector.

Regarding claim 15, Dai discloses  a cofferdam; an electrical connector rigidly mounted within the cofferdam at an inner end of the cofferdam; a lighting unit sized and shaped to be mounted within the cofferdam and having a lighting unit electrical connector rigidly mounted at an inner end; wherein the lighting unit electrical connector is sized and shaped to directly connect with the electrical connector of the cofferdam to form a rigid connection between the cofferdam and the lighting unit (1, 14, 2, Figs 1-4). Dai does not disclose the lighting unit electrical connector and the electrical connector of the cofferdam are both hermaphroditic electrical connectors. Gettig et al discloses hermaphroditic connectors used to join a plurality of electrical connectors. Regarding using a hermaphroditic connector in both the light source and the cofferdam of Dai in further view of  Gettig et al  , it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrical connectors of Dai as taught by Gettig, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, using hermaphroditic electrical 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ANABEL TON/Primary Examiner, Art Unit 2875